UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                ________________

                                       No. 13-4274
                                    ________________

                            UNITED STATES OF AMERICA

                                              v.

                                       JOHN DOE,
                                               Appellant
                                    ________________

                       Appeal from the United States District Court
                         for the Western District of Pennsylvania
                      (D.C. Criminal Action No. 2-02-cr-00191-001)
                      District Judge: Honorable Donetta W. Ambrose
                                    ________________

                                 Argued January 12, 2015

                 Before: AMBRO, FUENTES, and ROTH, Circuit Judges

                     SUR PETITION FOR PANEL REHEARING
                       __________________________________

       The petition for panel rehearing filed by Appellee in the above entitled case

having been submitted to the judges who participated in the decision of this Court, it is

hereby ORDERED that the petition for rehearing by the panel is granted. The Opinion

issued September 2, 2015 is hereby vacated. A new Opinion will be filed. Amendments

to the Opinion do not alter this Court’s Judgment as initially filed.

                                                   By the Court,

                                                   s/ Thomas L. Ambro, Circuit Judge
Dated: December 9, 2015
cc: Rebecca R. Haywood, Esq.
   Laura S. Irwin, Esq.
   William C. Kaczynski, Esq.